Exhibit 12(a) NEXTERA ENERGY, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS(a) Three Months Ended March 31, 2011 (millions of dollars) Earnings, as defined: Net income $ Income taxes ) Fixed charges included in the determination of net income, as below Amortization of capitalized interest 5 Distributed income of equity method investees 23 Less:Equity in earnings of equity method investees 10 Total earnings, as defined $ Fixed charges, as defined: Interest expense $ Rental interest factor 11 Allowance for borrowed funds used during construction 5 Fixed charges included in the determination of net income Capitalized interest 23 Total fixed charges, as defined $ Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends(a) ¾¾¾¾¾ (a) NextEra Energy, Inc. has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
